Name: Commission Regulation (EEC) No 113/87 of 15 January 1987 correcting Regulation (EEC) No 95/87 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/34 Official Journal of the European Communities 16. 1 . 87 COMMISSION REGULATION (EEC) No 113/87 of 15 January 1987 correcting Regulation (EEC) No 95/87 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4) thereof, Whereas Commission Regulation (EEC) No 95/87 (3) fixes the amount of the the subsidy referred to in Article 27 of Regulation No 136/66/EEC ; whereas a check has revealed that some mistakes have crept into the Annexes to that Regulation ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annexes I to IV to Regulation (EEC) No 95/87 are replaced by the Annexes I to IV hereto. Article 2 This Regulation shall enter into force on 16 January 1987. It shall apply with effect from 15 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 13, 15 . 1 . 1987, p. 20 . 16. 1 . 87 No L 14/35Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I I  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 34,286 34,382 34,710 34,953 34,785 34,617 2. Final aids : I l I (a) Seed harvested and processed in : I I I \ \  Federal Republic of Germany I l I \ I (DM) 82,77 83,03 83,83 84,53 84,14 84,05  Netherlands (Fl) 93,26 93,55 94,44 95,22 94,78 94,65  BLEU (Bfrs/Lfrs) 1 600,32 1 604,63 1 619,93 1 630,59 ¢ 1 622,63 1 610,01  France (FF) 233,60 234,02 236,00 237,10 235,79 235,14  Denmark (Dkr) 288,47 289,17 291,92 293,92 292,43 290,61  Ireland ( £ Irl) 25,623 25,665 25,905 25,918 25,771 25,532  United Kingdom ( £) 18,591 18,571 18,744 18,846 18,707 18,447  Italy (Lit) 51 199 51 302 51 666 52 138 51 861 51 342  Greece (Dr) 3 254,07 3 222,54 3 225,26 3 226,02 3 197,14 3 103,75 (b) Seed harvested in Spain and II IIIl\ processed : II IIIIIII  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 3 996,30 4 004,89 4 050,43 4 053,20 4 026,1 1 3 994,06 (c) Seed harvested in Portugal and IlIIII processed : Il Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 837,40 4 836,93 4 849,63 4 868,98 4 838,71 4 763,90 No L 14/36 Official Journal of the European Communities 16. 1 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU) : I I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 35,536 35,632 35,960 36,203 36,035 35,867 2. Final aids : I I I I l (a) Seed harvested and processed in : I I I I I  Federal Republic of Germany I l \ ||l (DM) 85,76 86,01 86,82 87,51 87,12 87,04  Netherlands (Fl) 96,63 96,91 97,81 98,58 98,15 98,02  BLEU (Bfrs/Lfrs) 1 658,91 1 663,23 1 678,52 1 689,19 1 681,23 1 668,60  France (FF) 242,48 242,90 244,88 245,98 244,67 244,02  Denmark (Dkr) 299,15 299,85 302,60 304,60 303,11 301,30  Ireland ( £ Irl) 26,602 26,644 26,884 26,897 26,750 26,511  United Kingdom ( £) 19,375 19,356 19,528 19,630 19,491 19,231  Italy (Lit) 53 123 53 226 53 590 54 062 53 785 53 266  Greece (Dr) 3 399,92 3 368,38 3 371,11 3 371,86 3 342,98 3 249,59 (b) Seed harvested in Spain and I \ \ II processed : \ I IlIl  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 178,55 4 187,14 4 232,68 4 235,45 4 208,36 4 176,31 (c) Seed harvested in Portugal and III || processed : II\ I-II I  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 027,17 5 026,70 5 039,40 5 058,75 5 028,48 4 953,67 16. 1 . 87 Official Journal of the European Communities No L 14/37 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU): I  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,173 40,764 41,355 41,355 41,355 2. Final aids : I I I (a) Seed harvested and processed in (') : I I I  Federal Republic of Germany (DM) 97,02 98,42 99,85 99,96 99,96  Netherlands (Fl) 109,31 110,90 112,49 112,61 112,61  BLEU (Bfrs/Lfrs) 1 874,86 1 902,56 1 930,26 1 929,56 1 929,56  France (FF) 273,37 277,57 281,49 280,98 280,98  Denmark (Dkr) 337,84 342,89 347,94 347,94 347,94  Ireland ( £ Irl) 29,980 30,443 30,902 30,724 30,724 :  United Kingdom ( £) 21,681 22,052 22,422 22,422 22,422  Italy (Lit) 60 032 60 939 61 706 61 851 61 851  Greece (Dr) 3 786,68 3 829,44 3 867,37 3 851,55 3 851,55 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 781,21 3 867,38 3 953,55 3 920,14 3 920,14 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 302,63 6 389,32 6 442,65 6 430,21 6 430,21  in another Member State (Esc) 6 098,11 6 181,99 6 233,59 6 221,55 6 221,55 3. Compensatory aids : I \  in Spain (Pta) 3 736,22 3 822,38 3 908,55 3 875,14 3 875,14  in Portugal (Esc) 6 070,31 6 154,19 6 205,79 6 193,76 6 193,76 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,037269 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,060500 2,054700 2,049460 2,044470 2,044470 2,029920 Fl 2,337650 2,333750 2,329520 2,325190 2,325190 2,314210 Bfrs/Lfrs 42,895000 42,980300 42,970100 42,953000 42,953000 42,952800 FF 6,873280 6,878390 6,892110 6,906860 6,906860 6,931610 Dkr 7,846410 7,867740 7,879270 7,891680 7,891680 7,939980 £ Irl 0,770743 0,774624 0,777406 0,780372 0,780372 0,787844 £ 0,736598 0,738475 0,740528 0,742405 0,742405 0,749294 Lit 1 472,50 1 477,1 1 1 480,47 1 483,76 1 483,76 1 495,35 Dr 149,09200 151,35700 153,60700 155,55300 155,55300 161,54500 Esc 158,48900 159,97500 1 60,90200 161,80000 161,80000 164,61700 Pta 142,21600 143,12100 143,68900 144,31300 144,31300 146,04800